Name: 85/56/EEC: Commission Decision of 19 December 1984 approving an amendment to the programme relating to establishments for the processing and marketing of livestock products in Greece, pursuant to Council Regulation (EEC) No 355/77 (Only the Greek text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  Europe;  economic policy;  agricultural structures and production
 Date Published: 1985-01-26

 Avis juridique important|31985D005685/56/EEC: Commission Decision of 19 December 1984 approving an amendment to the programme relating to establishments for the processing and marketing of livestock products in Greece, pursuant to Council Regulation (EEC) No 355/77 (Only the Greek text is authentic) Official Journal L 023 , 26/01/1985 P. 0040 - 0040*****COMMISSION DECISION of 19 December 1984 approving an amendment to the programme relating to establishments for the processing and marketing of livestock products in Greece, pursuant to Council Regulation (EEC) No 355/77 (Only the Greek text is authentic) (85/56/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural and fish products are processed and marketed (1), as last amended by Regulation (EEC) No 1932/84 (2), and in particular Article 5 thereof, Whereas on 3 May 1984 the Government of Greece forwarded an amendment on the programme relating to establishments for the processing and marketing of livestock products, which has been approved by the Commission Decision of 22 June 1982 (3); Whereas the said amendment relates to the up-dating of this programme, particularly as regards the capacity of the facilities in question and their planned geographic distribution, as well as its extension up to 1987; Whereas the amended programme contains the details referred to in Article 3 (1) and (4) of Regulation (EEC) No 355/77; Whereas the approval of the amendment to the programme does not affect the decisions to be given under Article 14 of Regulation (EEC) No 355/77 concerning Community financing of projects in the sector in question, in particular as regards an examination as to whether the establishment locally of new capacity is justified and whether an economic return can be ensured on this capacity; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The amendment to the programme relating to establishments for the processing and marketing of livestock products pursuant to Regulation (EEC) No 355/77 communicated by the Government of Greece on 3 May 1984 is hereby approved. Article 2 This Decision is addressed to the Hellenic Republic. Done at Brussels, 19 December 1984. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 180, 7. 7. 1984, p. 1. (3) OJ No L 186, 30. 6. 1982, p. 61.